[Cite as State v. Carver, 2014-Ohio-3454.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                      JUDGES:
                                                   Hon. Sheila G. Farmer, P. J.
        Plaintiff-Appellee                         Hon. John W. Wise, J.
                                                   Hon. Patricia A. Delaney, J.
-vs-

AMANDA CARVER
                                                   Case No. 13 CA 73
        Defendant

COUNTY JAIL BAIL BONDS

        Surety-Appellant                           OPINION



CHARACTER OF PROCEEDING:                       Criminal Appeal from the Municipal Court,
                                               Case No. CRB 12 3437


JUDGMENT:                                      Dismissed


DATE OF JUDGMENT ENTRY:                         August 7, 2014


APPEARANCES:

For Plaintiff-Appellee                         For Defendant

DANIEL E. COGLEY                               NO APPEARANCE
ASSISTANT PROSECUTOR
123 East Chestnut Street
Post Office Box 1008                           For Surety-Appellant
Lancaster, Ohio 43130
                                               ERIC L. LAFAYETTE
                                               415 E. Broad Street, Suite 113
                                               Post Office Box 667
                                               Columbus, Ohio 43215
Fairfield County, Case No. 13 CA 73                                                           2

Wise, J.

       {¶1}. Surety-Appellant County Jail Bail Bonds LLC appeals the decision of the

Fairfield County Municipal Court, which denied its request for relief from a forfeiture of

bond it had provided on behalf of Defendant Amanda K. Carver. Appellee is the State of

Ohio. The relevant facts leading to this appeal are as follows.

       {¶2}. On December 21, 2012, Defendant Amanda Carver (hereinafter "Carver")

was arrested by officers from the Fairfield County Sheriff's Office and charged with one

count of theft in violation of R.C. 2913.02(A)(l), a misdemeanor of the first degree.

       {¶3}. On December 22, 2012 (a Saturday), Appellant County Jail Bail Bonds,

LLC (hereinafter "appellant") posted a $1,000.00 bond for Carver.

       {¶4}. Carver was released from jail that weekend and scheduled for

arraignment in the Fairfield County Municipal Court on the next business day,

December 24, 2012.

       {¶5}. On December 24, 2012, Carver's charge and bond were docketed. Carver

appeared for her arraignment hearing on that date, at which time the trial court orally set

additional terms of bond including a recognizance bond, ordered no consumption of

alcohol or illegal drugs, and ordered her to stay away from the Meijer store. However,

the trial court neglected to sign the written entry. A trial date was set for May 21, 2013.

       {¶6}. On May 21, 2013, Carver failed to appear for her scheduled jury trial, and

the trial court issued a warrant for her arrest. Bond was set on the warrant at $7,500.00

cash/surety and recognizance.
Fairfield County, Case No. 13 CA 73                                                     3


       {¶7}. On May 29, 2013, the trial court sent notice to appellant that Carver's bond

was ordered forfeited and gave appellant until July 5, 2013, to show good cause why it

should not be forfeited.

       {¶8}. On June 25, 2013, Carver was returned to the custody of the Fairfield

County Jail through the efforts of appellant.

       {¶9}. On June 26, 2013, Carver was brought back before the trial court. The trial

court gave Carver a recognizance bond, noting at the bottom of the journal entry that

the "same conditions" applied to the Defendant's bond. On August 15, 2013, Carver

again failed to appear for her scheduled jury trial date. The trial court issued a warrant

for her arrest. The trial court again sent notice to appellant that Carver's bond was

ordered forfeited and established a show cause date of September 27, 2013.

       {¶10}. On September 12, 2013, appellant filed a motion to be relieved from the

bond forfeiture arguing that the surety was already relieved by appellant previously

locating and surrendering Carver and the trial court setting a new bond. On September

25, 2013, the trial court overruled appellant's motion.

       {¶11}. On October 25, 2013, Appellant County Jail Bail Bonds LLC filed a notice

of appeal.

       {¶12}. Appellant herein raises the following sole Assignment of Error:

       {¶13}. “I. THE TRIAL COURT ABUSED ITS DISCRETION BY DENYING THE

SURETY, COUNTY JAIL BAIL BONDS MOTION TO BE RELIEVED FROM BOND

FORFEITURE OF THE DEFENDANT, AMANDA CARVER, FOR FAILURE TO

APPEAR ON AUGUST 15, 2013 HEARING, DUE TO THE DEFENDANT ALREADY
Fairfield County, Case No. 13 CA 73                                                        4


BEING REARRESTED BY THE SURETY, AND A NEW BOND HAVING BEEN

POSTED BY COURT.”

                                                 I.

       {¶14}. In its sole Assignment of Error, Appellant County Jail Bail Bonds LLC

contends the trial court erred in denying its motion for relief from bond forfeiture.

       {¶15}. "The purpose of bail bond is to insure the appearance of the defendant at

all stages of the criminal proceedings ***." State v. Christensen, 2nd Dist. Greene No.

98 CA 53, 1999 WL 218146. Any person who fails to appear before any court as

required is subject to punishment provided by law, and any bail given for the person's

release may be forfeited. Crim.R. 46(I).

       {¶16}. However, in a criminal case, a bond forfeiture order is not a final

appealable order. State v. Smith, 7th Dist. Jefferson No. 05 JE 49, 2006-Ohio-4614, ¶

21, citing State v. McLaughlin (1997), 122 Ohio App.3d 418, 420, 701 N.E.2d 1048;

State v. Williams (1973), 40 Ohio App.2d 310, 312, 319 N.E.2d 223; State v. Stuber, 3d

Dist. Hancock No. 5–02–49, 2003–Ohio–2938.

       {¶17}. In the case sub judice, a review of the file before us indicates that the theft

charge against Carver is still unresolved as of the time of the transmission of the record.

We find no compelling reason to permit appellant, as the surety for Carver, to pursue an

immediate appeal to challenge forfeiture while the primary criminal prosecution lies

dormant in the trial court. Nothing will prevent appellant from pursuing the present

appellate issues once Carver has been brought back to court and the criminal matter

has been finally determined. Piecemeal litigation and piecemeal appeals are disfavored
Fairfield County, Case No. 13 CA 73                                                5

in Ohio law. See Kildow v. Home Town Improvements, 5th Dist. Muskingum No.

CT2001-0057, 2002-Ohio-3824, ¶ 10.

       {¶18}. Appellant's sole Assignment of Error is therefore found premature.

       {¶19}. For the foregoing reasons, the appeal of the judgment of the Municipal

Court of Fairfield County, Ohio, is hereby dismissed.


By: Wise, J.

Delaney, J., concurs.

Farmer, P. J., dissents.


JWW/d 0702
Fairfield County, Case No. 13 CA 73                                                      6

Farmer, J., dissents

        {¶20} I respectfully dissent from the majority's opinion that the judgment against

appellant, the surety, is not a final appealable order until the conclusion of the criminal

case.

        {¶21} I find the cases cited in ¶ 16 of the opinion refer solely to forfeitures

against the criminal defendant and not the surety.

        {¶22} On the merits of the matter sub judice, I would find the trial court erred in

denying appellant's September 12, 2013 motion to be relieved from bond forfeiture. The

docket shows that on May 29, 2013, the trial court ordered the bond forfeited for failure

to appear and set a show cause date for July 5, 2013. Thereafter, by journal entry filed

June 27, 2013, the trial court permitted the defendant to be released on her own

recognizance, the terms of which stated "same conditions." The conditions were the

ones set forth in the recognizance bond filed on December 31, 2012: "[n]o consumption

of alcohol or illegal drugs" and a "stay away" order.

        {¶23} From these docket entries, there is no indication that the surety bond was

reinstated (the issue of reinstatement is left blank).

        {¶24} I would grant the assignment of error.
Fairfield County, Case No. 13 CA 73   7